Orders reversed on the law and facts, with ten dollars costs and disbursements, and motion to strike from judgment the provision for costs denied, with ten dollars costs, and motion to vacate order for examination of third party in proceedings supplementary to execution denied and the third party, the Albany Savings Bank, is directed to appear for examination before the referee at the place designated on the 1st day of February, 1938, at ten o’clock in the forenoon. Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ., concur.